 Case: 3:19-cv-00234-NBB-RP Doc #: 1-3 Filed: 10/24/19 1 of 1 PageID #: 15




                         IN THE UNITED STATES DISTIUCT COURT
                               FOR THE NORTHERN DISTRICT
                                           OXFORD DIVISION


DR. AMY R. WOODS                                                                         PLAINTIFF


VS.                                                                     CAUSE NO,

CENTURION OF MISSISSIPPI, LLC,
MANAGEMENT & TRAINING CORPORATION,
JESSE WILLIAMS,INDIVIDUALLY AND
JOHN DOES 1 -9                                                                         DEFENDANTS

                             AFFIDAVIT OF JESSE WILLIAMS

STATE OF

COUNTY OF


        THIS DAY personally appeared before me, Jesse Williams, who, after being duly sworn,

deposes and states under oath, subject to the penalty of perjury, the following:

        1.     My name is Jesse Williams. I am employed by Management & Training

Corporation as the Warden at the Marshall County Correctional Facility in Holly Springs,

Mississippi. I am over the age of 18 and have personal knowledge of the matters set forth herein.

        2.     I am a permanent resident of the State ofFlorida. I maintain a permanent residence

in the Slate of Florida at 3468 Julius Estates Blvd., Winter Haven, Florida 33881. I maintain a

temporary residence in the State of Tennessee at 3327 Duncan Williams Road, Memphis,

Tennessee 38119. I commute to and from work.

        FURTHER,AFFIANT SAYETH NOT.

                                                    'JESSE WILLIAfHS

        SWORN TO AND SUBSCRIBED BEFoW ME, this the                        ^54 day of October,
2019.                                                  A


                                                     NOTARY Pl^BLIC
My cormnission expire^ff^5^^?'5?^\
                    ■7                                                             ■      CVUIQIT
                   { I       '^'*>.s23f,     i*|                                   I      EXHIBIT
                   \\ \\ ^^12022 /
                                 / //                                              li
                                                                                   II      /»^
                                                                                           f
